THE   ATTORNEY            GENERAL
                                        OF       TEXAS

                                       Jarntnry
                                              14, 1988


    J,M   MATTOX
    ATTORNEY       C3ENERAX.




               Honorable Lloyd Criss                       Opinion No. JM-844
               Chairman
               Committee on Labor and                      Re:   Whether a door prize
                  Employee Relations                       may be awarded during   an
               Texas House of Representatives              intermission between bingo
               P. 0. Box 2910                              games (RQ-1293)
               Austin, Texas   78769

               Dear Representative      CriSS:

                    You ask about the construction     of the following
               provision, which   was added to the Bingo Enabling  Act,
               artrcle 179d, V.T.C.S., by the 70th Legislature:

                            A licensed authorized    organization   or
                         other person may not award or offer to award
                         a door prize or    other prize to persons
                         present at a bingo occasion or participating
                         in a bingo occasion    in addition   to the
                         prizes awarded  for winning  the individual
                         bingo games.

               Acts 1987, 70th Leg., ch. 478, 53, at 4160 (to be codified
               as art. 179d, 511(q)).

                    You are concerned that the prohibition on door prizes
               has been misinterpreted.     Consequently,   YOU ask this
               office to clarify the term "bingo occasion."   You also ask
               whether the prohibition on door prizes applies during the
               thirty-minute  intermission  required by section     18 of
               article 179d.

                    The prohibition  on door prizes applies to persons
P              present at of participating in a "bingo occasion."     The
               Bingo Enabling Act does not define "bingo occasion,"   but
               the phrase does appear several times in the act.   Section
               11(f) provides in part: "A series of prizes offered     or
               awarded on any one bingo occasion . . . may not aggregate
               more than $2,500."   Section 11(k) provides:   "A game of



                                                 p. 4081
Honorable Lloyd CriSS - Page 2     (J&&!&)




chance other than bingo may not be conducted or allowed
during an occasion when bingo is played."    Section   11(p)
provides in part:   "A licensed authorized organization may
not include in an advertisement or promotion the amount of
a prize or series of prizes offered at a bingo occasion."
Section 18 provides:

          A game of bingo may not be conducted
       under any license issued under this Act more
       often than three days per calendar week, not
       to exceed  four hours per 24-hour period.
       Only one bingo occasion per day may be
       conducted under each license   issued under
       this Act.   No more  than two organizations
       may conduct a game of bingo in one place on
       one day. If two organizations conduct games
       of bingo  in one place on one day, these
       occasions must be announced separately,  and
       an intermission of at least 30 minutes  must
       occur between the games. A game conducted
       under a temporary     license may not     be
       conducted in violation of this section.

     The provisions in article 179d that use the phrase
"bingo occasion"    indicate that a "bingo occasion" is a
gathering for the purpose of playing bingo games and that
the time of a bingo "occasion" includes times before,
      -. between, and
durins.                 after the actual bingo games.       See
aeneraJJ,y parrison v. Arrow Metal Products       Coraoration,
174 N.W.2d 875. 885 IMich. Ct. ADD. 1969) (*~occasion" of
a libel refers to ' time, place, and. people).              Our
interpretation   of    the   phrase  "bingo    occasion"     is
consistent with the Comptroller*s definition        of "bingo
occasion" as a "single gathering     or session    at which   a
series of successive bingo games are played."       34 T.A.C.
03.544. We conclude, therefore,     the time covered by the
phrase   "bingo occasion"     in article    179d,    V.T.C.S.,
includes the time during which people are gathered for the
purpose of playing bingo, including times before,      during,
between, and after bingo games.

     Your second question  is whether  the prohibition   on
door prizes applies during the thirty-minute  intermission
required by section 18:




                         p. 4082
Honorable Lloyd Criss - Page 3   (J&844)




          If two organizations   conduct games of
       bingo in one place on one day,          these
       occasions must be announced separately,   and
       an intermission of at least 30 minutes must
       occur between the games.

It has been suggested that the thirty-minute   intermission
required by section 18 is not part of any bingo "occasion"
and therefore   that section 11(q) does not prohibit    the
offering or awarding of       a door prize during      that
thirty-minute   intermission.  We think that suggestion
arises from a misunderstanding of the difference between a
10qame*1and an "occasion."

     Section 18 refers to the events conducted         under
different   licenses as   "separate occasions,"    but    it
requires a thirty-minute   intermission  between   wqames.'l
The fact that thirty minutes must separate the "games"    in
one occasion from games in another occasion does not mean
that thirty minutes must separate the "occasions."   Again,
"occasion1 refers to a gathering      for the purpose     of
playing bingo and it encompasses  more than just the time
actually spent playing bingo. The question    of when any
particular l'occasion" begins and ends is a question      of
fact. It seems likely, though, that two "occasionsVV
would overlap if they were conducted in the same place on
the same day and if the last bingo game of one occasion
were separated   from the first bingo game of the other
occasion by only half an hour.    Thus, the thirty-minute
hiatus in game-playing is likely to be part of at least
one of the bingo occasions,      if not both. In        such
circumstances, section 11(q) would prohibit the offering
or awarding of a door prize.

     It has been suggested that the practice of awarding
door prizes during times when bingo is not actually  being
played is acceptable  under an emergency  rule adopted by
the Comptroller.  34 T.A.C. 53.562. See 12 Tex. Req. 3632
(October 9, 1987). The Comptroller*s explanation of the
rule in question states, "The rule prohibits the offering
or awarding  of any prize by any person during a bingo
occasion except for prizes for winning individual bingo
games."   Id. That statement comports with our reading of
the statute.   The relevant part of the rule, however,
states:




                          p. 4083
Honorable Lloyd Criss - Page 4      (JM-844)




          Extra prizes prohibited.     No authorized
       organization, lessor, or other person, may
       offer or award any prize to any person     or
       persons   present at a bingo occasion      or
       participating   in a bingo occasion     other
       than, or in addition to, the prizes   awarded
       for winning the individual bingo games.
       This prohibition extends to the offering   or
       awarding of a prize or prizes, other than
       prizes for winning bingo games authorized
       under the Bingo Enabling Act during        an
       organization's
                . .    licensed times,  and includes
       m!z actlvltv durina      licensed trmes     in
       connection with the offerina or awardina   of
       such vrrzee    such as the handing    out of
       tickets, th; written or oral promotion     of
       the additional prize, the drawing of a name
       or names, or the awarding        of a prize.
       (Emphasis added.)

34 T.A.C.  53.562(b).   The emergency  rule also defines
"present at a bingo occasion and participating in a bingo
game" as being    "present at or participating     in any
activity at the bingo location during licensed times of a
bingo occasion.11 34 T.A.C. 93.562(a)(2).

     The rule states that the prohibition on door prizes
includes "any activity durina licensed times in connection
with the offering      or awarding    of [door]     prizes."
(Emphasis added.)    Neither the statute nor the rules
define "licensed times." See art. 179d, 518 (bingo game
may not exceed four hours in a 24-hour period): see also
art. 179d, 812d. However,     the phrase   "during licensed
times of a bingo occasion11 suggests that "licensed   times"
is intended to be less inclusive than the phrase      "bingo
occasionl: and that the Comptroller considers there to be
'unlicensed times" during a "bingo occasion.H     Therefore,
it has been suggested that the Comptroller's rule would
allow door prizes to be offered         or awarded    during
llunlicensed times" of bingo occasions.   We think that the
Comptroller's rule is ambiguous,     but if the rule is
interpreted to mean that door prizes may be awarded at any
time during a "bingo occasion,"   it would be invalid.




                          p. 4084
       Honorable Lloyd Criss - Page 5     (JM-844)




                              SUMMARY
                 The word   "occasionn in article     179d,
              V.T.C.S., means a gathering for the purpose
              of playing bingo.    The time of a bingo
              occasion  includes times before,      during,
              between, and after bingo games. The thirty-
              minute intermission between "gamest1 required
              by section 18 of article    179d, V.T.C.S.,
              does not necessarily create an intermission
              between "occasions."




                                          JIM     MATTOX
                                          Attorney General of Texas

       MARYKELLER
       Executive Assistant Attorney General

       JUDGE ZOLLIE STEAKLEY
       Special Assistant Attorney General

       RICK GILPIN
       Chairman, Opinion Committee

       Prepared by Sarah Woelk
       Assistant Attorney General




,,-.




                                p. 4085